Leonard, J.
I concur with Judge Barnard. When the plaintiffs told defendant that they would not enter into a guaranty of his contract to the Government, and that he might meet other parties who would carry it out the best way he could, the subject of the defendant’s contract with the plaintiffs in respect to the consignment and sale of his manufactures was not under consideration. The defendant was urging the plaintiffs to become' his sureties ; they were unwilling to do so ; represented to him the great danger of loss by the depreciation of Government pay. The defendant still urged them; stated that he had become bound himself by signing a contract with the Government, and had purchased sixty thousand dollars worth of stock, which he must pay for in sixty or ninety days, and that he depended on the plaintiffs for the money. Then the plaintiffs refused to sigh the bond, and told him in substance that he might get other parties to become his sureties in the best way he could.
The plaintiffs, so far as the case shows, were under no obligation to the defendant to advance him money, or to become his security upon the contract with the Government. No doubt the defendant expected them to do so, and it is very probable that they had given the defendant incouragement that they would aid him in the manner he desired; but the contract between the parties did not call for it. The contract, however hard the rule, must be our guide. I can land nothing in this evidence which indicates an intention on the part of the plaintiffs to release the defendant from the performance of his agreement with them. What they said or did was not inconsistent with the performance of the contract with the defendant on their part, nor with insisting upon a like performance by him.
*228The judgment should be affirmed. I have written my views on this point only, as the court concur wholly upon every other subject in the case.